Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 in the reply filed on 09/12/2022 is acknowledged.  Claims 17-19 are withdrawn as a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (US 9,857,150 B1).
Claims 1 and 4:  Larson teaches a target (col. 2, line 23) comprising a substrate (col. 2, line 24), a first coating on the substrate (col. 2, line 66), a second coating on the first coating (col. 3, line 19), a third coating on the second coating (col. 4, line 6), a fourth coating and a fifth coating on the third coating {instant claim 4} (col. 4, lines 22-23), and a transparent overlay varnish or sixth coating on the fourth and fifth coatings (col. 5, lines 6-7).  See also Fig. 9.  The substrate meets the claimed structural support layer, the first coating meets the claimed first colorant layer, the second coating meets the claimed laminate film, the third coating meets the claimed second colorant layer, and the fourth coating and/or the fifth coating meet the claimed third colorant layer.  Larson teaches the second coating comprises a transparent bi-axially oriented polypropylene film and an adhesive layer (col. 3, lines 48-51).
Claim 2:  Larson teaches the first coating is applied by a printing method (col. 3, line 15).
Claims 5 and 9:  Larson teaches an image {instant claim 9} of the target includes an animal profile or shape (col. 2, lines 25-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 9,857,150 B1) as applied to claim 1 above.
Larson teaches the claimed invention as set forth above.
Claim 6:  Larson teaches the substrate includes a card board (col. 2, line 40), but does not teach or suggest the card board has a medium or high density.  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to select a card board with a medium or high density so as to provide a substrate or a target that is rigid and self-standing.  It is well established that the higher the density of the card board the stronger the card board would be.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 9,857,150 B1) as applied to claim 1 above, and further in view of Weiner et al. (US 2016/0293063 A1).
Larson teaches the claimed invention as set forth above.
Claim 3:  Larson does not teach the first coating is formed a substrate and the printed substrate is adhered onto the substrate.  However, Weiner teaches a labeling system comprising a substrate having an adhesive on an adhesive receiving face of the substrate, and images being printed onto a print receiving face of the substrate, wherein the printed substrate is being adhered onto an object [0057].  Larson and Weiner are analogous art because they are from the same field of endeavor that is the printable label art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the labeling system of Weiner with the invention of Larson, and the motivation for combining would be, as Weiner suggested, to allow reapplication of the label [0003].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 9,857,150 B1) as applied to claim 1 above, and further in view of Podergois (US 2015/0001803 A1).
Larson teaches the claimed invention as set forth above.
Claims 7 and 8:  Larson does not teach the target has a stake.  However, Podergois teaches a shooting target with integrated stake (abstract and Fig. 1).  Larson and Podergois are analogous art because they are from the same filed of endeavor that is the target art.  It would have been obvious to a person of ordinary skill in the art to combine the teaching of Podergois, (i.e., providing a target with a stake) with the invention of Larson, and the motivation for combining would be to, as Podergois suggested, to push the target into the ground or any penetrable surface [0025].

Claims 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 9,857,150 B1) in view of Podergois (US 2015/0001803 A1).
Claims 10 and 11:  Larson teaches a target (col. 2, line 23) comprising a substrate (col. 2, line 24), a first coating on the substrate (col. 2, line 66), a second coating on the first coating (col. 3, line 19), a third coating on the second coating (col. 4, line 6), a fourth coating and a fifth coating on the third coating (col. 4, lines 22-23), and a transparent overlay varnish or sixth coating on the fourth and fifth coatings (col. 5, lines 6-7).  See also Fig. 9.  The substrate meets the claimed structural support layer, the first coating meets the claimed first colorant layer, the second coating meets the claimed laminate film, the third coating meets the claimed second colorant layer, and the fourth coating and/or the fifth coating meet the claimed third colorant layer.  Larson teaches the second coating comprises a transparent bi-axially oriented polypropylene film and an adhesive layer (col. 3, lines 48-51).  Larson does not teach the target has a stake.  However, Podergois teaches a shooting target with integrated stake (abstract and Fig. 1).  Larson and Podergois are analogous art because they are from the same filed of endeavor that is the target art.  It would have been obvious to a person of ordinary skill in the art to combine the teaching of Podergois, (i.e., providing a target with a stake) with the invention of Larson, and the motivation for combining would be to, as Podergois suggested, to push the target into the ground or any penetrable surface [0025].
Claim 12:  Larson teaches the first coating is applied by a printing method (col. 3, line 15).
Claim 14:  Larson teaches an image of the target includes an animal profile or shape (col. 2, lines 25-29).
Claim 15:  Larson teaches the colorant of the first coating is selected to visually contrast with the colors of the fourth and fifth coatings (col. 3, lines 8-10).  Larson further teaches the third coating comprises an ink or colorant similar in combination to that of the first coating (col. 4, lines 18-19).  It is well established that “ink or colorant similar in combination” implies a slight variation in color; therefore, it is interpreted that the colorant of the third coating is not the same as the colorant of the first coating.
Claim 16:  Larson teaches the substrate includes a card board (col. 2, line 40), but does not teach or suggest the card board has a medium or high density.  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to select a card board with a medium or high density so as to provide a substrate or a target that is rigid and self-standing.  It is well established that the higher the density of the card board the stronger the card board would be.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 9,857,150 B1) and Podergois (US 2015/0001803 A1) as applied to claim 10 above, and further in view of Weiner et al. (US 2016/0293063 A1).
Larson and Podergois teach the claimed invention as set forth above.
Claim 13:  Larson does not teach the first coating is formed a substrate and the printed substrate is adhered onto the substrate.  However, Weiner teaches a labeling system comprising a substrate having an adhesive on an adhesive receiving face of the substrate, and images being printed onto a print receiving face of the substrate, wherein the printed substrate is being adhered onto an object [0057].  Larson and Weiner are analogous art because they are from the same field of endeavor that is the printable label art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the labeling system of Weiner with the invention of Larson, and the motivation for combining would be, as Weiner suggested, to allow reapplication of the label [0003].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
October 21, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785